Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In view of the appeal brief filed on 1/7/2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        
Claim Objections
Claim 17, line 3 is objected to because of the following informalities:  “the perimeter comprising” should be - -the perimeter of each of the respective first flange and second flange comprising- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 9 recites that the first and second angles are different, but this is not explicitly stated in the specification.  Furthermore, the original application, 14/775971 (US 2016/0033130) states in Paragraph 0051 and 0052 of the specification that the locators are at predefined angles and in Paragraph 0053 that the second locator is different.  The original specification does not state that the first and second locator angles are different, so that this is considered new matter.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claim 1-5, 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amoroso (US 5295773 as referenced in OA dated 3/13/2020) in view of Schubring (US 20050060867 as referenced in OA dated 3/13/2020) 

    PNG
    media_image1.png
    537
    706
    media_image1.png
    Greyscale

Annotated Figure 7 and 11 of Schubring (US 20050060867)

Regarding claim 1, Amoroso discloses a combustor section (The combustor in Column 1, line 15-17) for a gas turbine engine (The gas turbine engine in Column 1, line 15-17) comprising:
(The fuel nozzle in Column 1, line 15-17.)  with a first flange (The flange of Figure 2, 14 of the first fuel nozzle which mounts to 12);
a second fuel nozzle (Cambridge Aerospace Dictionary defines combustor as “Combustion chamber (2) together with fuel manifolds, injectors, flameholders and igniters.”, so that by definition a combustor of a gas turbine engine has a plurality of injectors) with a second flange (The flange of Figure 2, 14 of the second fuel nozzles which mounts to 12);
each of the first flange and the second flange comprising a center axis (The center axis of Figure 2, 14 in which the perimeter of Figure 2, 12 extends about) and a perimeter (The perimeter of Figure 2, 14) extending about the center axis;
a diffuser case (The diffuser case in Column 1, line 15-17) with a first fuel nozzle mount pad (Figure 2, 12 for the first fuel nozzle) and a second fuel nozzle mount pad (Figure 2, 12 for the second fuel nozzle).
Amoroso does not disclose the first flange having a first locator; the second flange having a second locator; the perimeter of each of the respective first flange and second flange comprising at least a first side and a second side adjacent the first side, the first side comprising a first extended area projecting from the first side in a first direction away from the center axis and the second side comprising a second extended area projecting from the second side in a second direction away from the center axis of each of the respective first flange and second flange, wherein the first locator is located in the first extended area of the first flange and the second locator is located in the second extended area of the second flange; and wherein the first fuel nozzle mount pad includes a third locator; wherein the second fuel nozzle mount pad includes a fourth locator; wherein the first locator is indexed with the third locator; wherein the second locator is indexed with the fourth locator; wherein the third locator is different from the fourth locator to permit installation of the first fuel nozzle on the first fuel nozzle mount pad and to prevent installation of the second fuel nozzle on the first fuel nozzle mount pad.
(The flange of Figure 2, 20 of 18) having a first locator (Figure 7, 110);
a second flange (The flange of Figure 3, 38 of 36) having a second locator (Figure 11, 126);
each of the first flange and the second flange comprising a center axis (Annotated Figure 7 and 11, labeled center axis.  The center axis is a line perpendicular to the page at the intersection of the vertical and horizontal lines.  The center axis is into and out of the plane of the page) and a perimeter (The perimeter of the first and second flange. For clarification, see Annotated Figure 7 and 11, labeled perimeter.  The perimeter is denoted by the dashed-dotted-dotted line) extending about the center axis, the perimeter of each of the respective first flange and second flange comprising at least a first side and a second side adjacent the first side (Annotated Figure 7 and 11, labeled first and second side.  For clarification, the first side is the portion of the perimeter that is to the first side (or north) of the center axis and the first extended area while the second side is the portion of the perimeter that is to the second side (or east) of the center axis and the second extended area), the first side comprising a first extended area (The extended area past Annotated Figure 7 and 11, labeled area in the direction indicated by Annotated Figure 7 and 11, labeled first side.  For clarification, see Annotated Figure 7 and 11, labeled first extended area which is denoted by the vertical dashed lines.) projecting from the first side in a first direction (The direction indicated by Annotated Figure 7 and 11, labeled first side) away from the center axis and the second side comprising a second extended area (The extended area past Annotated Figure 7 and 11, labeled area in the direction indicated by Annotated Figure 7 and 11, labeled second side. For clarification, see Annotated Figure 7 and 11, labeled second extended area which is denoted by the horizontal dotted lines.) projecting from the second side in a second direction (The direction indicated by Annotated Figure 7 and 11, labeled second side) away from the center axis, wherein the first locator is located in 
wherein a first mount pad(The portion of Figure 2, 14 where 18 is mounted) includes a third locator (Figure 2, 32); 
wherein a second mount pad (The portion of Figure 3, 16 where 36 is mounted) includes a fourth locator (Figure 3, 48);
wherein the first locator is indexed with the third locator (Paragraph 0045); 
wherein the second locator is indexed with the fourth locator (Paragraph 0048);
wherein the third locator is different from the fourth locator to permit installation of a first component (Figure 2, element 18) on the first mount pad (Functional Language, Paragraph 0041) and to prevent installation of a second component (Figure 3, element 36) on the first mount pad (Functional Language, Paragraph 0041).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Amoroso wherein the first flange has a first locator; wherein the second flange has a second locator; wherein the perimeter of each of the respective first flange and second flange comprising at least a first side and a second side adjacent the first side, the first side comprising a first extended area projecting from the first side in a first direction away from the center axis and the second side comprising a second extended area projecting from the second side in a second direction away from the center axis of each of the respective first flange and second flange, wherein the first locator is located in the first extended area of the first flange and the second locator is located in the second extended area of the second flange; wherein the first fuel nozzle mount pad includes a third locator; wherein the second fuel nozzle mount pad includes a fourth locator; wherein the first locator is indexed with the third locator; wherein the second locator is indexed with the fourth locator; wherein the third locator is different from the fourth locator to permit installation of the first fuel nozzle on the first fuel nozzle mount pad and to prevent installation of the second fuel nozzle on the first fuel (Paragraph 0010.  The invention adds the respective locators to the respective components).
Regarding claim 2, Amoroso in view of Schubring teach the invention as claimed.
Amoroso does not disclose wherein said first locator extends from said first flange.
However, Schubring teaches wherein said first locator extends from said first flange (The first locator extends from the first flange).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Amoroso wherein said first locator extends from said first flange as taught by and suggested by Schubring in order to reduce assembly time by preventing misapplication of components (Paragraph 0010.  This is the same modification as claim 1).
Regarding claim 3, Amoroso in view of Schubring teach the invention as claimed.
Amoroso does not disclose wherein said first locator is a pin.
However, Schubring teaches wherein said first locator is a pin (The first locator is a pin).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Amoroso wherein said first locator is a pin as taught by and suggested by Schubring in order to reduce assembly time by preventing misapplication of components (Paragraph 0010. This is the same modification as claim 1).
Regarding claim 4, Amoroso in view of Schubring teach the invention as claimed.
Amoroso does not disclose wherein said third locator is a slot.
However, Schubring teaches wherein said third locator is a slot (The third locator is a slot).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Amoroso wherein said third locator is a slot as taught by (Paragraph 0010 This is the same modification as claim 1).
Regarding claim 5, Amoroso in view of Schubring teach the invention as claimed.
Amoroso further discloses wherein said first flange includes a first aperture and a second aperture (Figure 2 shows two instance of 18, so that there would a first and second aperture in the first flange for these bolts).
Regarding claim 8, Amoroso in view of Schubring teach the invention as claimed.
Amoroso does not disclose wherein the fourth locator permits installation of the second fuel nozzle on the second fuel nozzle mount pad and prevents installation of the first fuel nozzle on the second fuel nozzle mount pad.
However, Schubring teaches wherein the fourth locator permits installation of the second component on the second mount pad (Functional Language, Paragraph 0041) and prevents installation of the first component on the second mount pad(Functional Language, Paragraph 0041).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Amoroso wherein the fourth locator permits installation of the second fuel nozzle on the second fuel nozzle mount pad and prevents installation of the first fuel nozzle on the second fuel nozzle mount pad as taught by and suggested by Schubring in order to reduce assembly time by preventing misapplication of components (Paragraph 0010.  This is the same modification as claim 1).
Regarding claim 9, Amoroso in view of Schubring teach the invention as claimed.
Amoroso does not disclose wherein the first flange includes a first aperture and a second aperture defined along a first common axis; wherein the second flange includes a third aperture and a fourth aperture defined along a second common axis; wherein the first locator is oriented at a first angle relative to the first common axis; wherein the second locator is oriented 
However, Schubring teaches wherein the first flange includes a first aperture (Figure 2, 22) and a second aperture (Figure 2, 24) defined along a first common axis (The common axis formed by Figure 2, 24 and 22 which would be parallel to 34); 
wherein the second flange includes a third aperture (Figure 3, 40) and a fourth aperture (Figure 3, 42) defined along a second common axis (The common axis formed by Figure 3, 40 and 42 which would be parallel to element 50); 
wherein the first locator is oriented at a first angle (Figure 7 shows the first angle being 0°. Furthermore, Paragraph 0048) relative to the first common axis;
 wherein the second locator is oriented as a second angle (The second angle would be 90°- Φ (Φ as shown in Figure 11). Furthermore, Paragraph 0048) relative to the second common axis; and 
wherein the first angle and second angle are different (The two angles are different.  Furthermore, Paragraph 0048).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Amoroso wherein the first flange includes a first aperture and a second aperture defined along a first common axis; wherein the second flange includes a third aperture and a fourth aperture defined along a second common axis; wherein the first locator is oriented at a first angle relative to the first common axis; wherein the second locator is oriented as a second angle relative to the second common axis; and wherein the first angle and second angle are different as taught by and suggested by Schubring in order to reduce assembly time by preventing misapplication of components (Paragraph 0010.  This is the same modification as claim 1).

10-14, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amoroso in view of Schubring as applied to claim 1 above, and further in view of Goldberg et al (US 20070130911).
Regarding claim 10, Amoroso in view of Schubring teach the invention as claimed.
Amoroso in view of Schubring does not teach wherein the first fuel nozzle is a simplex fuel nozzle.
However, Goldberg teaches a combustor section for a gas turbine engine (Paragraph 0008) comprising:
a first fuel nozzle (One instance of Figure 1, 26.  Paragraph 0008 states a plurality of simplex nozzles); 
a second fuel nozzle (Either another instance of Figure 1, 26 or one instance of 24);
wherein the first fuel nozzle is a simplex fuel nozzle (Figure 1, 26 is a simplex nozzle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Amoroso in view of Schubring wherein the first fuel nozzle is a simplex fuel nozzle as taught by and suggested by Goldberg because it has been held that applying a known technique, in this case Goldberg’s use of both simplex and duplex fuel nozzles in a combustor of a gas turbine engine according to the steps described immediately above, to a known device, in this case, Amoroso in view of Schubring’s fuel nozzles, ready for improvement to yield predictable results, in this case injecting fuel into a combustor to provide engine power, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses both simplex and duplex nozzles in the combustor).
Regarding claim 11, Amoroso in view of Schubring and Goldberg teach the invention as claimed.
Amoroso in view of Schubring does not teach wherein the second fuel nozzle is a simplex fuel nozzle.
(The second nozzle is another instance of Figure 1, 26.  26 is a simplex nozzle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Amoroso in view of Schubring wherein the second fuel nozzle is a simplex fuel nozzle as taught by and suggested by Goldberg because it has been held that applying a known technique, in this case Goldberg’s use of both simplex and duplex fuel nozzles in a combustor of a gas turbine engine according to the steps described immediately above, to a known device, in this case, Amoroso in view of Schubring’s fuel nozzles, ready for improvement to yield predictable results, in this case injecting fuel into a combustor to provide engine power, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 10).
Regarding claim 12, Amoroso in view of Schubring and Goldberg teach the invention as claimed.
Amoroso in view of Schubring does not teach wherein the second fuel nozzle is a duplex fuel nozzle.
However, Goldberg teaches wherein the second fuel nozzle is a duplex fuel nozzle (The second fuel nozzle is one instance of Figure 1, 24.  24 is a duplex nozzle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Amoroso in view of Schubring wherein the second fuel nozzle is a duplex fuel nozzle as taught by and suggested by Goldberg because it has been held that applying a known technique, in this case Goldberg’s use of both simplex and duplex fuel nozzles in a combustor of a gas turbine engine according to the steps described immediately above, to a known device, in this case, Amoroso in view of Schubring’s fuel nozzles, ready for improvement to yield predictable results, in this case injecting fuel into a combustor to provide engine power, was an obvious extension of prior art teachings, KSR, 550 (This is the same modification as claim 10).
Regarding claim 13, Amoroso in view of Schubring teach the invention as claimed.
Amoroso in view of Schubring does not teach wherein the first fuel nozzle is a duplex fuel nozzle.
However, Williams teaches a combustor section for a gas turbine engine (Paragraph 0008) comprising:
a first fuel nozzle (One instance of Figure 1, 24.  Paragraph 0008 states a plurality of duplex nozzles); 
a second fuel nozzle (Another instance of Figure 1, 24);
wherein the first fuel nozzle is a duplex fuel nozzle (Figure 1, 24 is a duplex nozzle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Amoroso in view of Schubring wherein the first fuel nozzle is a duplex fuel nozzle as taught by and suggested by Goldberg because it has been held that applying a known technique, in this case Goldberg’s use of both simplex and duplex fuel nozzles in a combustor of a gas turbine engine according to the steps described immediately above, to a known device, in this case, Amoroso in view of Schubring’s fuel nozzles, ready for improvement to yield predictable results, in this case injecting fuel into a combustor to provide engine power, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses both simplex and duplex nozzles in the combustor).
Regarding claim 14, Amoroso in view of Schubring and Goldberg teach the invention as claimed.
Amoroso in view of Schubring does not teach wherein the second fuel nozzle is a duplex fuel nozzle.
(Figure 1, 24 is a duplex nozzle)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Amoroso in view of Schubring wherein the second fuel nozzle is a duplex fuel nozzle as taught by and suggested by Goldberg because it has been held that applying a known technique, in this case Goldberg’s use of both simplex and duplex fuel nozzles in a combustor of a gas turbine engine according to the steps described immediately above, to a known device, in this case, Amoroso in view of Schubring’s fuel nozzles, ready for improvement to yield predictable results, in this case injecting fuel into a combustor to provide engine power, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (This is the same modification as claim 14).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amoroso in view of Schubring as applied to claim 1 above, and further in view of Bleeker (US 20050223709 as referenced in OA dated 8/14/2020)

    PNG
    media_image2.png
    435
    374
    media_image2.png
    Greyscale

Annotated Figure 4 of Bleeker (US 20050223709 as referenced in OA dated 8/14/2020)
.
Regarding claim 15, Amoroso in view of Schubring teach the invention as claimed.
Amoroso further discloses wherein each of the first nozzle mount pad and the second nozzle mount pad comprise a pad center axis (The center axis of Figure 2, 12) and a pad perimeter (The perimeter of Figure 2, 12) extending about the pad center axis of each of the respective first nozzle mount pad and second nozzle mount pad.
Amoroso in view of Schubring does not teach wherein the third locator is a first slot formed through the perimeter of the first nozzle mount pad, and wherein the fourth locator is a second slot formed through the perimeter of the second nozzle mount pad.
However, Bleeker teaches a combustor section (The combustion chamber for the fuel injectors of Paragraph 0003) for a gas turbine engine (Paragraph0003) comprising:
(A first instance of Figure 1, 10.  Paragraph 0005 states multiple injectors in a gas turbine engine) with a first flange (Figure 1, 118 for the first fuel nozzle) having a first locator (Figure 1, 116);
a second fuel nozzle (A second instance of Figure 1, 10.  Paragraph 0005 states multiple injectors in a gas turbine engine) with a second flange (Figure 1, 118 for the second fuel nozzle) having a second locator (Figure 1, 114);
 a case (Figure 3, 122) with a first fuel nozzle mount pad (The pad of Figure 3, 122 for the first fuel injector) and a second fuel nozzle mount pad (The pad of Figure 3, 122 for the second fuel injector);
wherein the first fuel nozzle mount pad includes a third locator (Figure 4, 126); 
wherein the second fuel nozzle mount pad includes a fourth locator (Figure 3, 124); 
wherein the first locator is indexed with the third locator; 
wherein the second locator is indexed with the fourth locator.
wherein each of the first nozzle mount pad and the second nozzle mount pad comprise a pad center axis (The pad center axis) and a pad perimeter (The perimeter of Figure 2, 12) (The perimeter of the mount pads where Figure 4, 12 and 126 extend through.  The analogous Annotated Figure 4, labeled bottom side perimeter for the top side) extending about the pad center axis of each of the respective first nozzle mount pad and second nozzle mount pad, wherein the third locator is a first slot formed through the perimeter of the first nozzle mount pad, and wherein the fourth locator is a second slot formed through the perimeter of the second nozzle mount pad.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Amoroso in view of Schubring wherein the third locator is a first slot formed through the perimeter of the first nozzle mount pad, and wherein the fourth locator is a second slot formed through the perimeter of the second nozzle mount pad as taught by and suggested by Bleeker because it has been held that applying a known technique, in this (The modification makes the third and fourth locators slots)

Claim 16, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amoroso in view of Schubring and Goldberg.
Regarding claim 16, Amoroso discloses a combustor section (The combustor in Column 1, line 15-17) for a gas turbine engine (The gas turbine engine in Column 1, line 15-17) comprising:
a first fuel nozzle (The fuel nozzle in Column 1, line 15-17.)  with a first flange (The flange of Figure 2, 14 of the first fuel nozzle which mounts to 12);
a second fuel nozzle (Cambridge Aerospace Dictionary defines combustor as “Combustion chamber (2) together with fuel manifolds, injectors, flameholders and igniters.”, so that by definition a combustor of a gas turbine engine has a plurality of injectors) with a second flange (The flange of Figure 2, 14 of the second fuel nozzles which mounts to 12);
a diffuser case (The diffuser case in Column 1, line 15-17) with a first fuel nozzle mount pad (Figure 2, 12 for the first fuel nozzle) and a second fuel nozzle mount pad (Figure 2, 12 for the second fuel nozzle).
Amoroso does not disclose the first flange having a first locator; the second flange having a second locator; wherein the simplex fuel nozzle mount pad includes a third locator; wherein the duplex fuel nozzle mount pad includes a fourth locator; wherein the first locator is indexed with the third locator; wherein the second locator is indexed with the fourth locator; 
However, Schubring teaches a first flange (The flange of Figure 2, 20 of 18) having a first locator (Figure 7, 110);
a second flange (The flange of Figure 3, 38 of 36) having a second locator (Figure 11, 126);
wherein a first mount pad (The portion of Figure 2, 14 where 18 is mounted) includes a third locator (Figure 2, 32); 
wherein a second mount pad (The portion of Figure 3, 16 where 36 is mounted) includes a fourth locator (Figure 3, 48);
wherein the first locator is indexed with the third locator (Paragraph 0045); 
wherein the second locator is indexed with the fourth locator (Paragraph 0048);
wherein the third locator is different from the fourth locator to permit installation of a first component (Figure 2, element 18) on the first mount pad (Functional Language, Paragraph 0041) and to prevent installation of a second component (Figure 3, element 36) on the first mount pad (Functional Language, Paragraph 0041).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Amoroso wherein the first flange has a first locator; wherein the second flange has a second locator; wherein the first fuel nozzle mount pad includes a third locator; wherein the second fuel nozzle mount pad includes a fourth locator; wherein the first locator is indexed with the third locator; wherein the second locator is indexed with the fourth locator; wherein the third locator is different from the fourth locator to permit installation of the first fuel nozzle on the first fuel nozzle mount pad and to prevent installation of the second fuel nozzle on the first fuel nozzle mount pad as taught by and suggested by Schubring in order to reduce assembly time by preventing misapplication of components (Paragraph 0010.  The invention adds the respective locators to the respective components).
Amoroso in view of Schubring does not disclose wherein the first fuel nozzle is a simplex fuel nozzle and the second fuel nozzle is a duplex fuel nozzle.
However, Goldberg teaches a combustor section for a gas turbine engine (Paragraph 0008) comprising:
a first fuel nozzle (Figure 1, 26); 
a second fuel nozzle (Figure 1, 24);
wherein the first fuel nozzle is a simplex fuel nozzle (Figure 1, 26 is a simplex nozzle.  Paragraph 0008)
wherein the second fuel nozzle is a duplex fuel nozzle (Figure 1, 24 is a simplex nozzle.  Paragraph 0008).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Amoroso in view of Schubring wherein the first fuel nozzle is a simplex fuel nozzle and the second fuel nozzle is a duplex fuel nozzle as taught by and suggested by Goldberg because it has been held that applying a known technique, in this case Goldberg’s use of both simplex and duplex fuel nozzles in a combustor of a gas turbine engine according to the steps described immediately above, to a known device, in this case, Amoroso in view of Schubring’s fuel nozzles, ready for improvement to yield predictable results, in this case injecting fuel into a combustor to provide engine power, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses both simplex and duplex nozzles in the combustor).
Regarding claim 17, Amoroso in view of Schubring and Goldberg teach the invention as claimed.
Amoroso further discloses wherein each of the first flange and the second flange comprising a center axis (The center axis of Figure 2, 14 in which the perimeter of Figure 2, 12 extends about) and a perimeter (The perimeter of Figure 2, 14) extending about the center axis.
Amoroso does not disclose wherein the perimeter of each of the respective first flange and second flange comprising at least a first side and a second side adjacent the first side, the first side comprising a first extended area projecting from the first side in a first direction away from the center axis of the respective first or second flange and the second side comprising a second extended area projecting from the second side in a second direction away from the center axis of the respective first or second flange, wherein the first locator is located in the first 4Application No.: 15/920,993Docket No.: 1213-24343WOUS-1 extended area of the first flange and the second locator is located in the second extended area of the second flange.
However, Schubring teaches wherein each of the first flange and the second flange comprising a center axis (Annotated Figure 7 and 11, labeled center axis.  The center axis is a line perpendicular to the page at the intersection of the vertical and horizontal lines.  The center axis is into and out of the plane of the page) and a perimeter (The perimeter of the first and second flange. For clarification, see Annotated Figure 7 and 11, labeled perimeter.  The perimeter is denoted by the dashed-dotted-dotted line) extending about the center axis, the perimeter of each of the respective first flange and second flange comprising at least a first side and a second side adjacent the first side (Annotated Figure 7 and 11, labeled first and second side.  For clarification, the first side is the portion of the perimeter that is to the first side (or north) of the center axis and the first extended area while the second side is the portion of the perimeter that is to the second side (or east) of the center axis and the second extended area), the first side comprising a first extended area (The extended area past Annotated Figure 7 and 11, labeled area in the direction indicated by Annotated Figure 7 and 11, labeled first side.  For clarification, see Annotated Figure 7 and 11, labeled first extended area which is denoted by the vertical dashed lines.) projecting from the first side in a first direction (The direction indicated by Annotated Figure 7 and 11, labeled first side) direction away from the center axis and the second side comprising a second extended area (The extended area past Annotated Figure 7 and 11, labeled area in the direction indicated by Annotated Figure 7 and 11, labeled second side. For clarification, see Annotated Figure 7 and 11, labeled second extended area which is denoted by the horizontal dotted lines.) projecting from the second side in a second direction (The direction indicated by Annotated Figure 7 and 11, labeled second side) away from the center axis, wherein the first locator is located in the first4Application No.: 15/920,993Docket No.: 1213-24343WOUS-1 extended area of the first flange and the second locator is located in the second extended area of the second flange.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Amoroso wherein the perimeter of each of the respective first flange and second flange comprising at least a first side and a second side adjacent the first side, the first side comprising a first extended area projecting from the first side in a first direction away from the center axis of the respective first or second flange and the second side comprising a second extended area projecting from the second side in a second direction away from the center axis of the respective first or second flange, wherein the first locator is located in the first 4Application No.: 15/920,993Docket No.: 1213-24343WOUS-1 extended area of the first flange and the second locator is located in the second extended area of the second flange as taught by and suggested by Schubring in order to reduce assembly time by preventing misapplication of components (Paragraph 0010.  This is the same modification as claim 16).

Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive. 
Applicant asserts there is support for the first and second angle being different because the first and second predefined angle are separately referenced.  Examiner respectfully disagrees. The two predefined angles are referenced in two opposite directions (e.g. clockwise 
Applicant asserts that the first and second predefined angles are different, so that the alignment of the first locator is different than the second locators are different.  Examiner respectfully disagrees.  As previously stated, the two predefined angles are measured in different directions which results in two different arrangements of the first and second locators which prevents the improper installation of their respective fuel injectors.  
Applicant asserts that Figure 8-10 clearly illustrate the first and second predefined angles being different.  Examiner respectfully disagrees.  The specification does not state that the drawings are to scale, so that the drawing cannot be relied upon to show this.  In the drawings, the first and second predetermined angles appear as though each could be the same angle.
Applicant asserts that it is unclear how the first and second side are part of the perimeter and how the first and second sides are adjacent.  For clarification, this OA states that the first side is the portion of the perimeter that is to the first side (or north) of the center axis and the first extended area while the second side is the portion of the perimeter that is to the second side (or east) of the center axis and the second extended area.  The first side and second side are adjacent because they are next to each other.  Furthermore, one of ordinary skill in the art would recognize that north and east are adjacent to one another.
Applicant asserts that the extended area encompass the center axis.  Examiner respectfully disagrees.  For clarification, this OA states the center axis is a line perpendicular to the page at the intersection of the vertical and horizontal lines.  The center axis is into and out of the plane of the page.  Therefore, the extended area do not encompass the center axis.
Applicant asserts that the extended areas do not project from any side of the perimeter of Schubring.  Examiner respectfully disagrees.  First, the claim states that the first side has a 
Applicant asserts that none of the prior art reference do not disclose or suggest the problem addressed by Appellant.  Examiner respectfully disagrees.  Applying the teaching of Schubring to the fuel nozzle flanges and fuel nozzle mount pads of Amoroso would result in preventing the improper installation of their respective fuel injectors.  
Applicant’s arguments with respect to claim(s) 16, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prociw (US 20040040310 as referenced in OA dated 8/14/2020) in paragraph 0021 state a combustor of a gas turbine engine has multiple fuel injectors
Hu et al (US 20090077973) in paragraph 0009 state there are a plurality of nozzles (being simplex and duplex) of a combustor of a gas turbine engine.
Williams (US 20110067403 as referenced in OA dated 8/14/2020) states in paragraph 0040 and 0041 that the simplex and duplex nozzles can use the same type of flange, so that one of ordinary skill in the art would want a way to distinguish the two like Schubring teaches.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741